Citation Nr: 9904791	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a left total knee replacement, currently rated 
as 40 percent disabling.

2. Entitlement to an increased disability rating for the 
residuals of a right total knee replacement, currently rated 
as 30 percent disabling.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This appeal arises from a rating decision of March 1996 from 
the Nashville, Tennessee, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims has been developed.

2.  There was extension of both knees to 0 degrees.

3.  Severe painful motion and severe weakness of the 
extremities is not present.

4.  There is no evidence that a right knee brace is required.

5.  There is no evidence of a left shoulder disorder during 
service or arthritis of the left shoulder within one year of 
discharge from service.

6.  There is no competent evidence that shows that the 
veteran's left shoulder disability is proximately due to his 
service connected bilateral knee disability.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
residuals of a left total knee replacement are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 
5262 (1998).

2.  The criteria for an increased disability rating for the 
residuals of a right total knee replacement are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 
5262 (1998).

3.  The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased ratings

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with his claims folder.  
Accordingly, the Board finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The severity of a knee disability is ascertained by 
application of the criteria set forth in the Department of 
Veterans Affairs (VA) Schedule for Rating Disabilities 
contained in 38 C.F.R. Part 4 (1996) (Schedule).  38 U.S.C.A. 
§ 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The evaluation of the same disability under differing 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998).

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Diagnostic Code 5055 provides that for prosthetic replacement 
of knee joint, a 100 percent disability rating is appropriate 
for one year following implantation of the prosthesis.  A 60 
percent rating is warranted for chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum 
disability rating is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1998).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Under the criteria of Diagnostic Code 5262, entitled "Tibia 
and fibula, impairment of," a 10 percent rating is warranted 
for malunion with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion with moderated knee 
or ankle disability and a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a. Diagnostic Code 5262 (1998).

Left knee

A rating decision in June 1946 granted service connection for 
"scar left knee" with a noncompensable disability rating 
assigned.  A rating decision in November 1948 reclassified 
the disability as "left knee, removal of cartilage" and 
increased the rating to 10 percent.  A rating decision in 
April 1992 again reclassified the disability as "status post 
removal of left knee cartilage with degenerative arthritis 
and status post total knee replacement."  The disability 
rating was increased to 20 percent and then to 40 percent.  A 
rating decision in January 1993 retroactively granted a 100 
percent rating for the period following implantation of the 
prosthesis.  The 40 percent disability rating was then 
continued.

The veteran has had his left knee replaced with a prosthesis.  
Therefore, the disability is rated under the criteria of 
Diagnostic Code 5055.  The left knee is currently rated as 40 
percent disabling.  This is above the maximum rating 
available under the criteria of Diagnostic Code 5260 for 
limitation of flexion and it is the maximum rating that is 
available under the criteria of Diagnostic Code 5262 for 
impairment of the tibia and fibula.  Therefore, Diagnostic 
Codes 5260 and 5262 are not applicable.  The March 1997 VA 
examination report indicates that the veteran had extension 
of the left knee to 0 degrees.  The veteran indicated that he 
had pain, however, even when this pain is considered, the 
motion is significantly in excess of the 45 degree limitation 
in extension required for a rating greater than 40 percent 
under the criteria of Diagnostic Code 5261.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262 
(1998).

The March 1997 VA examination report notes that the veteran 
indicated that he had pain, painful popping with bending, and 
occasional swelling.  He also indicated that he could walk 
without a problem but could not walk long distances due to 
pain.  The report indicates that he was limited to walking 
once around in Walmart.  The veteran testified that he had 
pain and swelling in his knee, and used a cane.  The 
examination report indicates that flexion of the knee was 
limited to 110 degrees by pain.  Since the veteran was able 
to walk without problems but was limited as to distance, and 
he was able to flex his left knee to a degree significantly 
greater than required for a compensable rating under 
Diagnostic Code 5260, his symptoms do not rise to the level 
of being severe painful motion.  Additionally, the veteran 
testified that he had weakness and the examination report 
notes that the veteran indicated that he had weakness in the 
knees.  The report notes that there was atrophy of the 
quadriceps muscle.  However, as noted, the veteran was able 
to walk, albeit for a limited distance.  The VA examination 
report indicates that there was only some laxity.  
Additionally, a December 1996 private medical record 
indicates that there was good stability.  Therefore, severe 
weakness in the affected extremity is not present.  
Accordingly, the veteran's disability does not satisfy the 
criteria for a 60 percent rating under the criteria of 
Diagnostic Code 5055.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5055, 5260 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for the residuals of a left total knee replacement.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 
5262 (1998).

Right knee

In a rating decision in June 1995, service connection for 
"arthritis and status post total right knee replacement" 
was granted with a 30 percent disability rating assigned.  

The veteran has undergone a total right knee replacement.  
Therefore, the disability is rated under the criteria of 
Diagnostic Code 5055.  The 30 percent rating currently 
assigned is the maximum disability rating that is available 
under the criteria of Diagnostic Code 5260 for limitation of 
flexion.  Therefore, Diagnostic Code 5260 is not applicable.  
The March 1997 VA examination report indicates that extension 
of the right knee was to 0 degrees.  The veteran has 
indicated that he had pain, however, even with pain 
considered, the extension of the knee is significantly in 
excess of that which is required for a rating greater than 30 
percent under the criteria of Diagnostic Code 5261.  The 
veteran testified that he had instability of his knees but 
did not require a brace.  A December 1996 private medical 
record notes that there was good stability of the knees.  
Additionally, the March 1997 VA examination report indicates 
that there was ligamentous laxity and instability in the 
right knee that was greater than the left.  However, 
Diagnostic Code 5262 provides that a brace is required to 
satisfy the criteria for a 40 percent rating.  However, there 
is no evidence that a brace is necessary.  Therefore, an 
increased disability rating is not warranted under Diagnostic 
Code 5262 for impairment of the tibia and fibula.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262 
(1998).

As noted above, the veteran testified that he had pain and 
swelling in his knee, and used a cane.  The March 1997 VA 
examination report notes that the veteran indicated that he 
had pain, painful popping with bending, and occasional 
swelling.  He also indicated that he had problems walking 
distances due to pain.  Additionally, the report indicates 
that flexion of the right knee was limited to 100 degrees by 
pain.  Since the veteran was able to walk but was limited by 
pain as to distance, and he was able to flex his right knee 
to a degree significantly greater than required for a 
compensable rating under Diagnostic Code 5260, his symptoms 
do not rise to the level of being severe painful motion.  
Additionally, the report notes that the veteran indicated 
that he had weakness in the knees.  The report notes that 
there was atrophy of the quadriceps muscle.  However, as 
noted, the veteran was able to walk, albeit for a limited 
distance.  Therefore, severe weakness in the affected 
extremity is not demonstrated.  Therefore, the veteran's 
disability does not satisfy the criteria for a 60 percent 
rating under the criteria of Diagnostic Code 5055.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5055, 5260 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for the residuals of a left total knee replacement.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 
5262 (1998).

Service connection

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (1998).

There is no evidence of complaints or diagnoses related to 
the left shoulder during service.  At discharge, the 
examination did not show a left shoulder disorder.  There is 
no evidence that links any current left shoulder disorder to 
service.  38 C.F.R. § 3.303 (1998).

There is no evidence of arthritis of the left shoulder within 
one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a) (1998).  

The medical evidence indicates that the veteran currently has 
a rotator cuff tear of the left shoulder.  The veteran 
testified that he injured his shoulder in 1994 while trimming 
the toenails of a dog.  He indicated that if he had been free 
on his feet, it wouldn't have happened.  However, evidence in 
the record indicates that the veteran was first noted with 
old periarthritis of the left shoulder in 1964 at the time he 
got run over by a tractor.  A January 1991 VA medical record 
notes that the veteran complained of left shoulder pain.  The 
records do show that the veteran injured his left shoulder in 
1994.  However, there is no evidence in the medical records 
that this was due to the knee disability as claimed by the 
veteran.  The record also reflects that the veteran's right 
leg was shorter than the left due to the nonservice connected 
residuals of the tractor incident noted above.  While the 
veteran is competent to testify as to what he observed, 
competent evidence is required to demonstrate that his 
service connected knee problems were the proximate cause of 
the left shoulder injury.  However, there is no such 
competent evidence in the record.  38 C.F.R. § 3.310(a) 
(1998).

The veteran testified that he believed that the problems with 
his knees caused him to injure his left shoulder.  However, 
as noted above, there is no competent evidence to support 
this assertion.  His assertion is not probative since as a 
lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  See Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of the incurrence 
of any left shoulder disorder during service nor is there 
evidence of arthritis of the left shoulder within one year of 
discharge from service.  There is also no competent evidence 
of a nexus between any current left shoulder disability, and 
a service connected disability or service.  Accordingly, the 
claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Based on the foregoing, the veteran's claim for service 
connection for a left shoulder disability is denied as being 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  Entitlement to an increased disability rating for the 
residuals of a left total knee replacement is denied. 
2.  Entitlement to an increased disability rating for the 
residuals of a right total knee replacement is denied. 
3.  Service connection for a left shoulder disability is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

